Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC §103


1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al. (U.S. PUB. 2016/0157162, hereinafter “Batta”) in view of Sadek (U.S. PUB. 2015/0085841).

Consider claim 1, Batta teaches a wireless communication method comprising: obtaining operational information of a first wireless communication system (page 8 [0106]); in response to the operational information of the first wireless communication system, adjusting a wireless communication configuration of a second wireless communication system to set an adjusted wireless communication configuration for the second wireless communication system (page 8 [0104]-[0106]); and wherein the first wireless communication system and the second wireless communication system co-exist in a same electronic device (fig. 1, page 3 [0043]).

In the same field of endeavor, Sadek teaches performing, by the second wireless communication system, wireless communication under the adjusted wireless communication configuration (page 11 [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, performing, by the second wireless communication system, wireless communication under the adjusted wireless communication configuration, as taught by Sadek, in order for Carrier Sense Adaptive Transmission (CSAT) and related operations in unlicensed spectrum are disclosed to reduce interference between co-existing Radio Access Technologies.

Consider claim 2, Batta further teaches wherein one of the first wireless communication system and the second wireless communication system employs an orthogonal frequency division multiple access (OFDMA) technique (page 1 [0002]); and one of the operational information and the wireless communication configuration comprises a resource unit (RU) setting for OFDMA (page 1 [0002]).  

Consider claim 3, Sadek further teaches wherein the operational information comprises channel location information, and the wireless communication configuration comprises an RU size and an RU location (page 4 [0055] and pages 5-6 [0065]).  


Consider claim 5, Batta further teaches wherein the wireless communication performed by the second wireless communication system under the adjusted wireless communication configuration is for acknowledgement (ACK) transmission (page 4 [0060]).  

Consider claim 6, Sadek further teaches wherein the operational information comprises an active channel number that is indicative of a number of active channels used by the first wireless communication system for frequency hopping, and the wireless communication configuration comprises an RU size (page 4 [0055] and pages 5-6 [0065]).  

Consider claim 7, Sadek further teaches wherein the active channel number is smaller than a pre-defined value specified by a wireless communication standard (pages 12-13 [0138]).  

Consider claim 8, Sadek further teaches wherein the operational information comprises receive (RX) active information that notifies an active state of an RX circuit included in the first wireless communication system, and the wireless communication configuration comprises an RU size and a transmit (TX) power value (page 4 [0055] and pages 5-6 [0065]).  



Consider claim 10, Sadek further teaches wherein the operational information comprises a receive (RX) data rate and an RU size, and the wireless communication configuration comprises a transmit (TX) power value (page 8 [0091]).  

Consider claim 11, Sadek further teaches wherein the operational information comprises an input maximum power limitation, and the wireless communication configuration comprises a transmit (TX) power value and an RU size (page 8 [0091]).  

Consider claim 12, Sadek further teaches wherein an RU size included in the adjusted wireless communication configuration depends on a difference between the input maximum power limitation and the TX power value (page 7 [0083]).  

Consider claim 13, Batta further teaches wherein the operational information comprises a receive (RX) throughput, and the wireless communication configuration comprises a transmit (TX) power value (page 4 [0060]).  

Consider claim 14, Batta further teaches wherein one of the first wireless communication system and the second wireless communication system is a Bluetooth (BT) system, and another of the first wireless communication system and the second wireless communication system is a wireless fidelity (WiFi) system (page 2 [0037]).  

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 14 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 14 apply mutatis mutandis to corresponding claim 18.

Conclusion


3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649